DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ohashi et al (JP 2009/036617) with support from Hatchett et al (US 2013/0087464).
Ohashi et al teach (see abstract, Table 3 and machine translation of paragraphs [0019] and [0030]) a method comprising dissolving uranium hexafluoride (present as an adsorbed impurity on sodium fluoride) into an ionic liquid followed by subsequent recovery of uranium metal via electrolytic reduction.  
Ohashi et al thus fail to teach (1) that the electrolytic reduction included applying a potential to the ionic liquid to deposit uranium onto an electrode and (2) the concentration of the uranium hexafluoride in the ionic liquid.  
With respect to (1), Hatchett et al show (see abstract, paragraph [0030]) that electrolytic reduction of actinide ions, especially uranium ions, from an ionic liquid included applying a potential such that current passes between the electrode (an anode) and cathode to deposit actinide metal on the cathode.
Therefore, Hatchett et al provides further definition for the “electrolytic reduction” taught by Ohashi et al since Ohashi et al is silent as to the details of the electrolytic reduction process.
With respect to (2), Ohashi et al teaches dissolving the uranium hexafluoride into the ionic liquid and thus meets the “greater than 0 M” portion of the concentration.  It is unclear from the disclosure of Ohashi et al whether or not the concentration of uranium hexafluoride in the ionic liquid is above or below 0.5 M.  	(Anticipation) The present invention discloses that when the uranium hexafluoride concentration increases above 0.5 M, then uranium begins to precipitate out of the ionic liquid.  Ohashi et al do not teach such precipitation occurring, and thus the evidence points to Ohashi et al inherently maintaining the uranium hexafluoride concentration below this limit of concentration.
(Obviousness) Alternatively, if one takes the view that Ohashi et al does not implicitly dissolve the uranium hexafluoride at an amount below 0.5 M, it would have been obvious to one of ordinary skill in the art to have conducted routine experimentation within the scope of Ohashi et al to determine suitable or workable ranges of concentration of the uranium hexafluoride in the ionic liquid.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al (JP 2009-036617) in view of Knacke et al (US 3,353,929).
Ohashi et al is silent with respect to cooling the uranium hexafluoride (noted as a contaminant on sodium fluoride) prior to dissolving the uranium hexafluoride into the ionic liquid.
Knacke et al teach (see col. 1, lines 13-15 and col. 4, lines 15-24) that sodium fluoride is used as a filter material for hot uranium hexafluoride in a uranium fuel processing plant.  The uranium hexafluoride was at a temperature above 800°C.
Therefore, it would have been obvious to one of ordinary skill in the art to have utilized the process of Ohashi et al to selectively recover any uranium content from the sodium fluoride filter material of Knacke et al to thereby increase the uranium recovery amount.  To do so, one of ordinary skill in the art would have removed the sodium fluoride filter material of Knacke et al from the filter towers S1 and S-2 which inherently resulted in cooling of the uranium hexafluoride-containing sodium fluoride since the sodium fluoride existed at over 800°C inside the filter towers.  
Claims 3-8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al (JP 2009-036617) in view of Hatchett et al (US 2013/0087464).
Ohashi et al teach the ionic liquid being 1-butyl-3-methylimidazolium chloride or urea-choline-chloride.  Thus, Ohashi et al fail to teach dissolving the uranium hexafluoride into an ionic liquid having anions with a lone pair of electrons such as TFSI.
Hatchett et al teach (see abstract, paragraphs [0026] and [0027]) the dissolution of uranium complexes into room temperature ionic liquids such as tri-methyl-n-butyl ammonium n-bis (trifluoromethanesulfonylimide) or [Me-3NnBu][TFSI], where the cation was a tetraalkylammonium and TFSI was the anion of the ionic liquid.  Hatchett et al teach that this ionic liquid was suitable for dissolving uranium complexes followed by subsequent metal deposition by electrolytic reduction of the uranium ions.  Hatchett et al fail to teach that the uranium complex was uranium hexafluoride.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have substituted the tetraalkylammonium-TFSI-containing ionic liquid of Hatchett et al in place of the ionic liquid of Ohashi et al because the TFSI-containing ionic liquid was recognized in the prior art as also being suitable for both dissolving uranium complexes and permitting electrolytic deposition of the uranium metal.   
Regarding claim 3, the TFSI anion is considered to include a lone pair of electrons as the instant specification indicates that TFSI anions fall within the scope of anions including a lone pair of electrons.
Regarding claim 6, the tri-methyl-n-butyl ammonium cation is considered to be a cation that does not undergo reductive decomposition at a potential between -2 and -4 volts as the instant specification indicates that tetraalkylammonium cations fall within the scope of cations that did not undergo reductive decomposition.
	Regarding claims 10 and 12, as noted above, Ohashi et al are silent with respect to the conditions of electrolytic deposition of uranium metal.  Hatchett et al teach (see paragraph [0033] and fig. 1) that the electrolytic deposition of uranium metal occurs at an electrode potential of about -1.25 volts, and that bulk deposition was done under constant potential methods at or more negative than -2.0 volts.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al (JP 2009-036617) in view of Rao et al (“Electrodeposition of metallic uranium at near ambient conditions from room temperature ionic liquid”).
	Ohashi et al do not teach that the ionic liquid included methylpropyl piperidinium cations.
Rao et al teach (see abstract) that an ionic liquid including methylpropyl piperidinium cations is suitable for dissolving uranium compounds and for subsequent electrolytic deposition of uranium as metal on an electrode.
Therefore,  it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized the ionic liquid including methylpropyl piperidinium cations of Rao et al in place of the ionic liquid of Ohashi et al because the methylpropyl piperidinium containing ionic liquid was recognized in the prior art as also being suitable for both dissolving uranium complexes and permitting electrolytic deposition of the uranium metal.   
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al (JP 2009-036617) in view of Hatchett et al (US 2013/0087464, hereafter “Hatchett et al”) and Hatchett et al (US 2017/0306514, hereafter “Hatchett et al II”).
Ohashi et al fail to teach the details of the electrolytic uranium reduction/deposition process.
Hatchett et al show (see abstract, paragraph [0030]) that electrolytic reduction of actinide ions, especially uranium ions, from an ionic liquid included applying a potential such that current passes between the electrode (an anode) and cathode to deposit actinide metal on the cathode.  Hatchett et al teach (see paragraph [0033]) that the bulk electrolytic deposition of uranium metal was done under constant potential methods.
Hatchett et al II teach (see abstract, paragraphs [0019] and [0032]) in the similar field of recovering rare earth metals (e.g. cerium) comprising dissolving a compound of the rare earth metal into an ionic liquid followed by application of a potential to the ionic liquid to deposit the rare earth metal onto an electrode as a metal, wherein the potential could be applied as either constant or pulsing, where pulsing potential was used to achieve morphology differences in the deposited metal.
Therefore, it would have been obvious to one of ordinary skill in the art in view of the teachings of both Hatchett et al and Hatchett et al II to have applied a pulsing potential instead of a constant potential as suggested by Hatchett et al II to alter the deposited metal morphology (i.e. crystal structure). 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 13-28 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-16 of prior U.S. Patent No. 11, 427,480. This is a statutory double patenting rejection.
Conclusion
This is a continuation of applicant's earlier Application No. 17/438,112.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251. The examiner can normally be reached M-F 9:30am -6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY D WILKINS III/Primary Examiner, Art Unit 1794